Citation Nr: 1108628	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-29 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina




THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits for the benefit of the two minor children of the Veteran and the appellant prior to and after August 1, 2006.




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to November 1997.  The appellant is seeking apportionment of the Veteran's benefits for their two minor children who live with the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied apportionment of the Veteran's VA compensation benefits on behalf of the minor children.

As will be explained in greater detail below, only a portion of this claim, prior to August 1, 2006, is ready for an appellate decision.  The record after that date needs additional development to allow an informed decision to be entered.


FINDINGS OF FACT

1. The evidence of record tends to show that Veteran has been meeting his state mandated child support obligations prior to August 1, 2006.

2.  The appellant has not demonstrated that her monthly household expenses exceed her monthly income or that she and her children are otherwise subject to an economic hardship, prior to August 1, 2006.  



CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability compensation benefits have not been met for the period prior to August 1, 2006.  38 U.S.C.A. § 5307 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 and Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA applies to "Claims, Effective Dates, and Payments" under chapter 51 of title 38, United States Code but has generally not been found to apply to "Special Provisions Relating to Benefits" under chapter 53 of title 38, United States Code. See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006); Lueras v. Principi, 18 Vet. App. 435, (2004) (chapter 53 does not address the adjudication or granting of benefits as does chapter 51); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Thus, as apportionment is governed by chapter 53, it does not appear that the VCAA applies to the instant claim.

Even so, the Board notes that a claim for an apportionment is a "simultaneously contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  All interested parties are to be notified of the action taken by the agency of original jurisdiction in such a claim, and of the rights and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  The Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is no evidence or allegation that such procedures have not been followed.

Both the Veteran and the appellant have been notified of all pertinent proceedings, as mandated by contested claim procedures.  In particular, the August 2006 apportionment decision and the August 2007 statement of the case (SOC) was issued to both parties, with the SOC providing notice of the governing legal regulations, along with a specific explanation of the basis for the apportionment decision.  The Board finds that these actions establish that any duties to notify and assist owed the parties have been met for the time period in question.  Under these circumstances, the Board finds that there is no prejudice to the appellant or the appellee, at this juncture, in proceeding with a decision on the appellant's appeal for the time period in question.

II.  Factual Background

In July 2006, the appellant filed a claim for apportionment of the Veteran's benefits for her two children.   

In an August 2006 statement, the Veteran indicated that he received $2762 in income from VA disability benefits.  He also indicated that his wife was unemployed due to her pregnancy.  He listed their expenses as $500 rent, $120 electric payment, $120 phone, $275 child support, $252 Saturn Vue car payment, $95 Toyota Camry car payment, $345, Toyota Camry car payment, $214 insurance, $200 gas and $300 food, for total expenses of $2626.00.  The Veteran indicated that the couple did not have any real estate and did not have any stocks and bonds.  He noted that child support for the two children of the Veteran and the appellant had been ordered based on both of their incomes.  He included a copy of a segment of his child support payment history, which tends to indicate that he was current with his child support payments through August 1, 2006.  Further, he noted that his VA compensation would be increasing to the 100% level and that as a result, his child support payments would also increase. 

Copies of child support payment receipts from June and July 2006 appear to show that the Veteran was current with his payments through August 1, 2006.    

In an August 2006 statement the appellant indicated that her income was $1233.28 bi-monthly before taxes.  She also indicated that she only had a copy of the records of the Veteran's child support payments from February because the Veteran was behind in his payments.  She noted that he was currently ordered to pay $65 weekly. She reported her monthly expenses as $345 car payment, $317 mortgage, $230 car insurance, $191.10 student loan, $160 gas, $145 land payment, $97.68 life insurance payments, $90 for kids' lunch money, $80 to $350 in electricity payments, $75 telephone, $60 cellular phone, $50-$100 dollars in credit card payments and $39 in life insurance payments.  Thus, her total income was $2466.56 before taxes and her total expenses were approximately $2040 (using median figures of $215 for electricity per month and $75 for credit card payments per month.  Additionally, the record indicates that she has been receiving approximately $275 per month from the Veteran in child support.  Further, the appellant reported that she owned 4.62 acres of land valued at $20,000 and a double wide mobile home, valued at $50, 000.    

In her October 2006 notice of disagreement, the appellant indicated that because of the Veteran's inactiveness in his life, the 11 year old son of the Veteran and appellant had been going to counseling.  He was referred for depression and behavior problems, which the appellant felt were direct results of his father choosing not to be involved in his life.  She asserted that the Veteran had knowledge of the problems and chose not to help out financially or emotionally with the matter.  The appellant also indicated that the children were involved with extracurricular activities that required more money.  The son also needed dental work that cost $3500 and that was not covered by the appellant's dental insurance.  She noted that she needed the support of the Veteran financially for the children to meet all of their required needs.  

A January 2007 notice shows that the Veteran's VA compensation had increased to $2921 per month.  

In her September 2007 Form 9, the appellant indicated that VA decided the case incorrectly because the Veteran was receiving VA benefits, he had a spouse and he only paid $67 per week in child support.  She noted that when she asked him to assist in paying for life/dental insurance for the kids, he refused.  She also requested help with their son's braces and again he refused.  She noted that the kids should be entitled to the Veteran's benefits because they are his dependents.   She indicated that they would need future college benefits and other things.  She also asserted that the child support payments the Veteran was asked to pay were based on his reported VA monthly income of only $1108.00.  

In February 2011 argument, the Veteran's representative indicated that granting an apportionment would cause undue hardship on the Veteran and the evidence showed that he was current on his child support payments.  

III.  Law and Regulations

All or any part of a Veteran's compensation may be apportioned if the Veteran's children are not residing with him and the Veteran is not reasonably discharging his responsibility for the children's support.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  It is not necessary for an apportionment claimant to establish the existence of hardship in order to obtain an apportionment under this general apportionment provision.  See Hall v. Brown, 5 Vet. App. 294 (1993).

Without regard to any other provision regarding apportionment, where hardship is shown to exist, a Veteran's compensation may be specially apportioned between the Veteran and his dependents as long as such apportionment would not cause undue hardship to other persons in interest, including the Veteran.  38 C.F.R. §§ 3.451, 3.453.

In determining the basis for special apportionment, the following facts are to be considered: the amount of VA benefits payable, other income and resources of the Veteran and of the dependents who are claiming apportionment, and the special needs of the Veteran, his or her dependents and/or the apportionment claimants.  38 C.F.R. § 3.451.  The amount apportioned should generally be consistent with the number of dependents involved.  38 C.F.R. §§ 3.451, 3.453.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

First, considering general apportionment, the evidence tends to indicate that the Veteran is reasonably discharging his responsibility for the support of his dependent children living with the appellant through August 1, 2006.  Notably, he has been ordered to pay child support and his August 2006 submission indicates that as of that date his payments were current.  The appellant has contended that the Veteran was behind in his payments but did not submit any documentation for before August 2006, tending to indicate that the Veteran was actually behind.  Nor, is there any other evidence of record tending to show that the Veteran is behind in his payments for that period. 

The appellant has also indicated that the amount the Veteran is currently paying for child support was determined based on his reported income of only $1108.00 per month when in fact he is actually receiving much more income, and thus should be paying much more in child support.  The Board does not find this allegation credible.  Notably, there is no documentation of record to indicate that the Veteran's current support payments are based on a reported income of only $1108.  Moreover, as noted, for the time period herein at issue, he apparently was up to date with his child support payments.

Thus, the Board concludes that the weight of the evidence shows that the Veteran has been reasonably discharging his responsibility for the children's support for the time period in question.  Accordingly, a general apportionment of the Veteran's VA benefits for support of the dependent children of he and the appellant is not warranted for the time period in question.  38 C.F.R. § 3.450.

Considering special apportionment, the evidence does not tend to establish that the appellant faces a hardship.  Notably, her monthly income appears to exceed her monthly expenses.  The appellant has also asserted that the son of she and the Veteran will be needing braces, greatly adding to her expenses.  However, she has not submitted an updated expense report, or any other documentation, tending to show that it would actually cause her a hardship to pay for the braces under a monthly payment plan.  Thus, in the absence of an affirmative showing of hardship, a special apportionment is also not warranted for the time period at issue.  38 C.F.R. §§ 3.451.

In summary, as the need for either a general or special apportionment has not been shown for the period prior to August 1, 2006, the preponderance of the evidence is against the appellant's claim and it must be denied.   Gilbert, 1 Veteran. App. 49, 55 (1990).
 

ORDER

Apportionment of the Veteran's disability compensation benefits on behalf of the minor children living with the appellant is denied for the period prior to August 1, 2006.


REMAND


Just prior to the case being forwarded to the Board, a RO determination was made that the Veteran had been incarcerated for a felony and his award was to be reduced pursuant to regulation as of August 2007.  There are provisions that provide for some apportionment of benefits to dependents what a Veteran is incarcerated.  It is unclear whether any consideration was given to this matter as the case came to the Board shortly after that letter was released.

It is noted, however, that the appellant has contended on a couple of occasions since August 1, 2006, that the appellant was behind in child support payments.  The records he submitted running through August 1, 2006 do suggest that he was making payments for previously missed payments.  As such, it is unclear where the facts now stand.  Appellant and the Veteran should submit any available evidence they have of payments either made or missed since August 1, 2006.

In view of the forgoing, this matter is REMANDED for the following action:

Appellant and the Veteran should be contacted, requested to provide current income and expense information, as well as evidence that either of them has that child support has or has not been paid since August 1, 2006.  It should also be determined if any apportionment was made while the Veteran was incarcerated.  All necessary information to make an informed decision should be obtained.

Thereafter, readjudicate the issue of entitlement to an apportionment of benefits after August 1, 2006, to include any period of incarceration.  To the extent the benefit sought is not granted, the parties should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  No action is required of either party until notified.  Contested claims provisions should be maintained.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The parties have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


